CRAWLEY,
Presiding Judge, dissenting.
I must respectfully dissent from the af-firmance of the summary judgment in favor of Jones on Quinlan’s assault claim arising from the alleged threats on December 2, 2002; Quinlan’s assault-and-battery claim arising from the alleged events of December 30, 2002; and Quinlan’s deprivation-of-property claim. For an explanation of why I would reverse the summary judgment on those claims, please see my special writing in Quinlan v. Jones, 922 So.2d 899, 911 (Ala.Civ.App.2004) (Crawley, J., concurring in the result in part and dis*920senting in part), rev’d, 922 So.2d 914 (Ala.2005).